NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                           July 13, 2015

      Mr. Robert J. Wortham                        Hon. Wayln G. Thompson
      Criminal District Attorney                   Assistant District Attorney
      1085 Pearl Street, Suite 300                 Jefferson County Courthouse
      Beaumont, TX 77701                           1001 Pearl Street, 3rd Floor
      * DELIVERED VIA E-MAIL *                     Beaumont, TX 77701
                                                   * DELIVERED VIA E-MAIL *
      Hon. Kevin Sekaly-Cribbs
      Attorney at Law                              Hon. D. Ann Manes
      7705 Calder Avenue                           Asst. Crim. District Attorney
      Beaumont, TX 77706                           1085 Pearl Street, Ste. 300
      * DELIVERED VIA E-MAIL *                     Beaumont, TX 77701
                                                   * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00380-CR
      Tr.Ct.No. 12-14114
      Style:    Lawrence James Jr. v. The State of Texas


            Appellant’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Monday, August 10,
      2015.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch